EXPLANATORY NOTE The sole purpose of this filing is to file as an exhibit to the Trust’s registration statement, supplemental risk/return information in interactive data format for the following series of the Trust: City National Rochdale Dividend & Income Fund, City National Rochdale Intermediate Fixed Income Fund, City National Rochdale Fixed Income Opportunities Fund, and City National Rochdale Emerging Markets Fund. Bingham McCutchen LLP 2treet, NW Washington, DC 20006-1806 Tel: 202.373.6000 Fax: 202.373.6001 www.bingham.com September 27, 2013 VIA EDGAR US Securities and Exchange Commission treet, NE Washington, DC20549 Re: City National Rochdale Funds (File Nos. 333-16093 and 811-07923) Filing Pursuant to Rule 497 under the Securities Act of 1933 Ladies and Gentlemen: On behalf of our client, City National Rochdale Funds (the “Trust”), we are filing, pursuant to Rule 497 under the Securities Act of 1933, revised risk/return summary information interactive data format for the following series of the Trust: City National Rochdale Dividend & Income Fund, City National Rochdale Intermediate Fixed Income Fund, City National Rochdale Fixed Income Opportunities Fund, and City National Rochdale Emerging Markets Fund. Please contact me at (202) 373-6046 with your questions or comments. Sincerely, /s/ Amanda R. Goodhart Amanda R. Goodhart
